                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES – GENERAL

Case No.        CV 18-7260-CJC (KS)                                                   Date: October 9, 2018
Title         Marcos Munoz v. Warden




Present: The Honorable:           Karen L. Stevenson, United States Magistrate Judge


                    Gay Roberson                                                   N/A
                    Deputy Clerk                                         Court Reporter / Recorder

         Attorneys Present for Plaintiffs:                          Attorneys Present for Defendants:

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL

        On August 17, 2018, Marcos Munoz (“Petitioner”), a state prisoner proceeding pro se,
filed a Petition for Writ of Habeas Corpus by a Person in State Custody pursuant to 28 U.S.C. §
2254 (the “Petition”). (Dkt. No. 1.) The Petition presents a single ground for federal habeas
relief concerning Petitioner’s receipt of mental health services.

        In an August 21, 2018 Order, the Court observed that it was unclear from the Petition
whether the Court had jurisdiction to consider Petitioner’s claim on federal habeas review1 and,
if so, whether Petitioner had exhausted his claim in the state courts so that habeas relief could be
granted. (See Dkt. No. 4.) Accordingly, the Court ordered Petitioner to file, no later than
September 20, 2018, one of the following: (1) a response stating that Petitioner intends to attack
the constitutionality of his conviction or sentence and establishing that the exhaustion process is
complete; (2) a response stating that Petitioner intends to attack the constitutionality of his
conviction or sentence and requesting a stay pursuant to Rhines v. Weber, 544 U.S. 269 (2005);
or (3) a signed document entitled Notice of Voluntary of Dismissal. (Id.)

        More than two weeks have now passed and Petitioner has neither filed a Response to the
Court’s August 21, 2018 Order nor a Notice of Voluntary Dismissal. Accordingly, the action is
now subject to dismissal for failure to prosecute and comply with court orders. Nevertheless, in
the interests of justice, Petitioner is granted one final opportunity to establish that the Court has

1
          A habeas corpus petition under 28 U.S.C. § 2254 is the proper vehicle for a state prisoner’s challenge to a
state court conviction or matters affecting the length of state prison confinement. See Preiser v. Rodriguez, 411 U.S.
475, 484 (1993). By contrast, challenges to a prisoner’s conditions of confinement must be brought through a civil
rights action – not a habeas corpus petition. See Badea v. Cox, 931 F.2d 573, 574 (9th Cir. 1991).


CV-90 (03/15)                                 Civil Minutes – General                                     Page 1 of 2
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES – GENERAL

Case No.        CV 18-7260-CJC (KS)                                                     Date: October 9, 2018
Title         Marcos Munoz v. Warden


jurisdiction to hear this action and to either establish that the state court exhaustion process is
complete or request a stay. Accordingly, Petitioner is HEREBY ORDERED to show cause no
later than October 30, 2018 why this action should not be dismissed. To discharge this
Order, Petitioner must file, no later than the October 30, 2018 deadline, a signed Response to this
Order that either:

    (1) (a) Explains how Petitioner’s claim for relief attacks the constitutionality of his
        conviction or sentence and (b) establishes that Petitioner presented his claim for habeas
        relief to the California Supreme Court and the California Supreme Court adjudicated the
        claim;
    (2) (a) Explains how Petitioner’s claim for relief attacks the constitutionality of his
        conviction or sentence and (b) requests a stay pursuant to Rhines v. Weber, 544 U.S. 269
        (2005);2 or
    (3) Seeks the voluntary dismissal of this action without prejudice pursuant to Rule 41 of the
        Federal Rules of Civil Procedure.

   Petitioner’s failure to timely comply with this Order will result in a recommendation of
dismissal pursuant to Rule 41 of the Federal Rules of Civil Procedure and Local Rule 41-1.

         IT IS SO ORDERED.

                                                                                                                 :
                                                                           Initials of Preparer          gr




2
          A request for a Rhines stay must establish all three of the following: (i) “good cause” for Petitioner’s
failure to exhaust his claims for relief; (ii) the unexhausted claims are “potentially meritorious;” and (iii) Petitioner
has not engaged in “intentionally dilatory litigation tactics.”


CV-90 (03/15)                                  Civil Minutes – General                                        Page 2 of 2
